Citation Nr: 0910541	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-09 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney At Law


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Air Force for 
over 20 years, retiring in August 1978.

The Board of Veteran's Appeals (Board) previously denied this 
appeal in an August 2006 decision.  That decision was vacated 
by the Court of Appeals for Veterans Claims (Court) in an 
April 2008 Memorandum decision, and returned to the Board.  
The case has been advanced on the Board's docket.

The Board notes that The American Legion previously 
represented the appellant in this appeal.  The appellant, 
however, executed a VA Form 21-22a appointing a new 
representative on September 16, 2008.  Accordingly, the Board 
recognizes the change in representation.  See 38 C.F.R. 
§ 20.605 (2008).  See also 73 Fed. Reg. 29,852-29,880 (May 
22, 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the Veteran's 1993 death was caused 
by urosepsis (infection).  A February 1993 autopsy report 
lists diabetes mellitus as a proximate cause of his death.  
The appellant, the Veteran's widow, contends that his 
diabetes mellitus was the substantial or contributing cause 
of his urosepsis.  

In a February 2005 opinion, a VA examiner stated that the 
diabetes mellitus was only listed on the autopsy report to be 
complete in the list of diagnoses, and that the literature 
did not support that diabetes was a cause of, or 
substantially contributed to, the development of the 
Veteran's urosepsis.  The examiner determined that any 
relationship between the Veteran's diabetes mellitus and his 
cause of death was speculative.

As indicated above, the Board denied the claim, which was 
appealed to the Court.  
The Court vacated the Board's decision, finding that the VA 
medical opinion required clarification, as it did not provide 
a specific opinion as to the likelihood that the Veteran's 
death was related to his diabetes mellitus, or a rationale 
for the determination that a causal relationship between the 
Veteran's diabetes and urosepsis was speculative (other than 
that the medical literature did not support such a 
relationship).

In view of the Court's order, it will be necessary to obtain 
another opinion that addresses the foregoing concerns.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should return the claims file to 
the February 2005 VA examiner.  If that 
examiner is not available, the claims 
file should be referred to another 
appropriate individual.  The examiner 
should review the record in its 
entirety and provide a follow-up 
opinion as directed by the Court.

In this opinion, the examiner should 
specifically state whether it is 
"likely," "unlikely," or "at least 
as likely as not" that the Veteran's 
diabetes mellitus caused, contributed 
substantially or materially, or 
combined with another condition or 
abnormality to cause his death (i.e., 
urosepsis).  In reaching this 
determination, the examiner should 
discuss the facts and medical 
principals involved, and specifically 
address the significance of the listing 
of diabetes mellitus as a "proximate 
cause" of the Veteran's death on the 
February 1993 autopsy report.  In 
particular, the examiner should 
affirmatively state whether or not "the 
literature supports" that there is a 
relationship between the development of 
urosepsis and the increased incidence 
of infection in diabetics, and if 
relevant to the conclusion, explain why 
it would be believed that including 
non-insulin dependent diabetes mellitus 
in the autopsy report was "primarily to 
be complete in [the] diagnosis."  

2.	Following completion of the above, the 
RO should 
again review the record.  If the 
benefit sought on appeal remains 
denied, the Veteran and any 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


